DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendments and remarks, filed 06/17/2021, are acknowledged and have been considered. 
	Applicant did not address the Claim Interpretation (35 U.S.C. 112(f)) section recited in any of the prior Office Actions. Therefore, the invocation of 35 U.S.C. 112(f) is being withheld for the claim limitations listed in that section of the prior Office Action. For clarity, the Claim Interpretation is reiterated below. 

Status of Claims
 	Claims 1-2 are pending in the application. Claims 1-2 are amended. 
	Claims 1-2 are under examination. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“excitation light source that irradiates a fluorescence substance” (Claim 1, Lines 2-3)
“photographing unit that detects and photographs a fluorescence” (Claim 1, Lines 5-6)
“image processing unit that displays a fluorescence image” (Claim 1, Lines 8-9)
“image storage unit that stores the fluorescence image” (Claim 1, Line 11) 
“determination unit that identifies continuous areas” (Claim 1, Line 13)
“coloring unit that performs a coloring” (Claim 1, Line 15)
“visible light source that irradiates the subject with white light” (Claim 2, Lines 5-6)
“combining unit that creates a combined image” (Claim 2, Lines 11-12)
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Murayama (US 2012/0197080 A1, hereinafter "Murayama") in view of Yoshida (US 2015/0313466 A1, hereinafter “Yoshida”), further in view of Teramura (US 2018/0042468 A1, hereinafter "Teramura").

Regarding claim 1, Murayama discloses: 
An imaging apparatus (“a first imaging section…for capturing a first image,” Murayama: Claim 1, Lines 7-8) comprising:
an excitation light source that irradiates a fluorescence substance infiltrated into an organ in a body of a subject (“a special light emitting section for emitting special light to said internal body portion,” Murayama: Claim 1, Lines 5-6) with an excitation light (“said special light is excitation light for producing said fluorescence,” Murayama: Claim 2, Lines 4-5);
a photographing unit that detects and photographs a fluorescence excited by the excitation light and generated from the fluorescence substance (“second imaging section captures an infrared fluorescence image,” Murayama: Claim 17, Lines 3-4);
an image processing unit that displays a fluorescence image acquired by photographing the fluorescence with the use of the photographing unit on a display unit (“said infrared fluorescence image is displayed on said monitor,” Murayama: Claim 17, Lines 5-6); and 
an image storage unit that stores the fluorescence image (Fig. 2, element 67; “the ROM 67 stores various types of data including various programs…, graphic data, and the like,” Murayama: Paragraph [0049], Lines 4-7),

Murayama remains silent on: 
An imaging apparatus wherein the image processing unit includes: 

determines a division of the organ in which pixel values in a predetermined range of the image data of the fluorescence image are not continuous, 
and specifies continuous areas adjacent to the division as a first continuous area and a second continuous area, 
whereby the continuous areas include the first continuous area and the second continuous area which are adjacent to the division; and
a coloring unit that performs a coloring by designating a different color for the first continuous area and the second continuous area specified by the determination unit, and
wherein the fluorescence image colored with the by the coloring unit is displayed on the display unit.
However, in a similar invention in the same field of endeavor, Yoshida teaches an image measuring and displaying apparatus capable of capturing other types of images, such as a fluorescein angiography image, an indocyanine green fluorescent image, and an autofluorescent image, and configured to automatically detect a continuous area: 
An imaging apparatus wherein the image processing unit ("image processor 230" Yoshida: [0147]) includes: 
a determination unit that identifies continuous areas ("determine, as a blood vessel, a continuous area with brightness no more than a threshold in an area" Yoshida: [0352]; “pixel value (brightness value) of the concerned pixel” Yoshida: [0142]; Thus, Yoshida discloses that the terms pixel value and brightness value of a pixel are synonymous in their invention.) in which the fluorescence in the fluorescence image ("an indocyanine green fluorescent image" Yoshida: [0099]) is detected,
determines a division of the organ in which pixel values in a predetermined range of the image data of the fluorescence image are not continuous ("obtain information defining a region in the determined pixels configuring a contour of the area, etc.)" Yoshida: [0352]; [In Yoshida’s invention, the “contour of the area” represents a division of an organ or a vessel, as a contour is commonly known to be an outline bounding the shape or form of something]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the imaging apparatus disclosed by Murayama, by including the automatic detection of a continuous area as taught by Yoshida. One of ordinary skill in the art would have been motivated to make this modification because "it is desirable to specify a blood vessel region of a phase image more accurately" (Yoshida: [0152]). 

	The combination of Murayama and Yoshida are not relied upon for teaching: 
specifies continuous areas adjacent to the division as a first continuous area and a second continuous area,
whereby the continuous areas include the first continuous area and the second continuous area which are adjacent to the division; and
a coloring unit that performs a coloring by designating a different color for the first continuous area and the second continuous area specified by the determination unit, and
wherein the fluorescence image colored with the by the coloring unit is displayed on the display unit.
However, in a similar invention in the same field of endeavor, Teramura teaches an image processing apparatus and method with a color assignment unit and display control unit: 
specifies continuous areas (“extracts the blood vessel region V one by one from the blood vessel region image 84” Teramura: [0079]) adjacent to the division (Fig. 6; [division is shown as the gap between blood vessel region V3 and blood vessel region V4]) as a first continuous area and a second continuous area (Fig. 6; [represented by blood vessel region V3 and blood vessel region V4]),

a coloring unit that performs a coloring (“color assignment unit 76 assigns a color,” Teramura: Paragraph [0085]) by designating a different color for the first continuous area and the second continuous area specified by the determination unit ("a color is assigned to each divided region" Teramura: [0088]; “colors are assigned such that "red 1" is assigned to the blood vessel region V1, "red 2" is assigned to the blood vessel region V2, … . Here, different numbers assigned to the colors, such as "red 1" and "red 2", indicate that the colors are based on the same color system but at least one of brightness, hue, or saturation is different" Teramura: [0089]), and
wherein the fluorescence image colored with the by the coloring unit is displayed on the display unit (“on the display screen, the original image and the composite image can be displayed in parallel or selectively,” Teramura: Paragraph [0020]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the imaging apparatus disclosed by Murayama, by including the coloring assignment unit and display control unit as taught by Teramura. One of ordinary skill in the art would have been motivated to combine these elements as claimed by known methods, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. 
Regarding the coloring unit that performs a coloring by designating a different color for each of the continuous areas determined in the determination unit, it would have been obvious to one of 
Regarding the fluorescence image colored with the color designated for each of the continuous areas by the coloring unit is displayed on the display unit, it would have been obvious to one of ordinary skill in the art to modify Murayama to include the limitations listed above for the purpose of “shape features may be difficult to recognize in a normal image captured with white light. Therefore, it is preferable to assign different colors according to the shape features so that the features can be visually distinguished, (Teramura: Paragraph [0007], Lines 7-11). Furthermore, by performing the color assignment process on the continuous areas, “a plurality of blood vessel regions V are displayed in a color-coded manner,” (Teramura: Paragraph [0090], Lines 10-12). 


Regarding claim 2, Murayama discloses: 
An imaging apparatus (“a first imaging section…for capturing a first image,” Murayama: Claim 1, Lines 7-8) comprising:
an excitation light source that irradiates a fluorescence substance infiltrated into an organ in a body of a subject (“a special light emitting section for emitting special light to said internal body portion,” Murayama: Claim 1, Lines 5-6) with excitation light (“said special light is excitation light for producing said fluorescence,” Murayama: Claim 2, Lines 4-5);
a visible light source that irradiates the subject with white light (“a normal light emitting section for emitting white light to an internal body portion,” Murayama: Claim 1, Lines 3-4);
a photographing unit that detects and photographs a fluorescence excited by the excitation light and generated from the fluorescence substance (“second imaging section captures an infrared fluorescence 
an image processing unit including a combining unit that creates a combined image obtained by combining a fluorescence image acquired by photographing the fluorescence and a visible light image acquired by photographing the reflected light with the use of the photographing unit (“an image composition section for producing a composite image by superimposing said second image captured by said second imaging section on said first image captured by said first imaging section,” Murayama: Claim 5, Lines 3-6); and 
an image storage unit that stores the fluorescence image, the visible light image and the combined image (Fig. 2, element 67; “the ROM 67 stores various types of data including various programs…, graphic data, and the like,” Murayama: Paragraph [0049], Lines 4-7).

Murayama remains silent on: 
An imaging apparatus wherein the image processing unit includes: 
a determination unit that identifies continuous areas in which the fluorescence in the fluorescence image is detected,
determines a division of the organ in which pixel values in a predetermined range of the image data of the fluorescence image are not continuous, 
and specifies continuous areas adjacent to the division as a first continuous area and a second continuous area, 
whereby the continuous areas include the first continuous area and the second continuous area which are adjacent to the division; and

wherein the visible light image colored with the color designated for each of areas corresponding to the continuous areas by the coloring unit or the combined image colored with the color by the coloring unit is displayed on a display unit.
However, in a similar invention in the same field of endeavor, Yoshida teaches an image measuring and displaying apparatus capable of capturing other types of images, such as a fluorescein angiography image, an indocyanine green fluorescent image, and an autofluorescent image, and configured to automatically detect a continuous area: 
An imaging apparatus wherein the image processing unit ("image processor 230" Yoshida: [0147]) includes: 
a determination unit that identifies continuous areas ("determine, as a blood vessel, a continuous area with brightness no more than a threshold in an area" Yoshida: [0352]; “pixel value (brightness value) of the concerned pixel” Yoshida: [0142]; Thus, Yoshida discloses that the terms pixel value and brightness value of a pixel are synonymous in their invention.) in which the fluorescence in the fluorescence image ("an indocyanine green fluorescent image" Yoshida: [0099]) is detected,
determines a division of the organ in which pixel values in a predetermined range of the image data of the fluorescence image are not continuous ("obtain information defining a region in the determined area (for example, coordinates of pixels in the area, coordinates of pixels configuring a contour of the area, etc.)" Yoshida: [0352]; [In Yoshida’s invention, the “contour of the area” represents a division of an organ or a vessel, as a contour is commonly known to be an outline bounding the shape or form of something]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the imaging apparatus disclosed by Murayama, by including the automatic detection of a continuous area as taught by Yoshida. One of ordinary skill in the art would have been motivated to make this modification because "it is desirable to specify a blood vessel region of a phase image more accurately" (Yoshida: [0152]). 

	The combination of Murayama and Yoshida are not being relied upon for teaching: 
specifies continuous areas adjacent to the division as a first continuous area and a second continuous area,
whereby the continuous areas include the first continuous area and the second continuous area which are adjacent to the division; and
a coloring unit that performs a coloring by designating a different color for the first continuous area and the second continuous area specified by the determination unit, and
wherein the visible light image colored with the color designated for each of areas corresponding to the continuous areas by the coloring unit or the combined image colored with the color by the coloring unit is displayed on a display unit.
However, in a similar invention in the same field of endeavor, Teramura teaches an image processing apparatus and method with a color assignment unit and display control unit: 
specifies continuous areas (“extracts the blood vessel region V one by one from the blood vessel region image 84” Teramura: [0079]) adjacent to the division (Fig. 6; [division is shown as the gap between blood vessel region V3 and blood vessel region V4]) as a first continuous area and a second continuous area (Fig. 6; [represented by blood vessel region V3 and blood vessel region V4]),
whereby the continuous areas include the first continuous area and the second continuous area which are adjacent to the division ("extracts the blood vessel region V one by one from the blood vessel region image 84" Teramura: [0079]; [This is demonstrated in Teramura’s Fig. 6, where each blood vessel region V (V1-V5) are the continuous areas. Similar to blood vessels 101 and 102 in Figs. 5A-B of the present 
a coloring unit that performs a coloring (“color assignment unit 76 assigns a color,” Teramura: Paragraph [0085]) by designating a different color for the first continuous area and the second continuous area specified by the determination unit ("a color is assigned to each divided region" Teramura: [0088]; “colors are assigned such that "red 1" is assigned to the blood vessel region V1, "red 2" is assigned to the blood vessel region V2, … . Here, different numbers assigned to the colors, such as "red 1" and "red 2", indicate that the colors are based on the same color system but at least one of brightness, hue, or saturation is different" Teramura: [0089]), and
wherein the visible light image colored with the color designated for each of areas corresponding to the continuous areas by the coloring unit or the combined image colored with the color by the coloring unit is displayed on a display unit (“on the display screen, the original image and the composite image can be displayed in parallel or selectively,” Teramura: Paragraph [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the imaging apparatus disclosed by Murayama, by including the coloring assignment unit and display control unit as taught by Teramura. One of ordinary skill in the art would have been motivated to combine these elements as claimed by known methods, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. 
Regarding the coloring unit that performs a coloring by designating a different color for each of the continuous areas determined in the determination unit, it would have been obvious to one of ordinary skill in the art to modify Murayama to include the coloring unit for the purpose of “by assigning different colors to the respective basic patterns, it is possible to visually grasp how the basic patterns are distributed,” (Teramura: Paragraph [0004], Lines 8-10). 
. 

Response to Arguments
Applicant provides the following remarks/arguments: 

The rejection of claims 1 and 2 under 35 U.S.C. 103 as unpatentable over Murayama, Yoshida, and Teramura is traversed by the Applicant. 
	Applicant recites claim 1 as amended on pages 5-6 of the remarks filed 06/17/2021, and submits that in order to clearly distinguish the imaging apparatus of claims 1 and 2 from Teramura, the claims are further amended by reciting detailed processes performed by the determination unit. Applicant submits that amended claims 1 and 2 now recite “a determination unit that identifies continuous areas in which the fluorescence in the fluorescence image is detected, determines a division of the organ in which pixel values in a predetermined range of the image data of the fluorescence image are not continuous, and specifies continuous areas adjacent to the division as a first continuous area and a second continuous area, whereby the continuous areas include the first continuous area and the second continuous area which are adjacent to the division" and "a coloring unit that performs a coloring by designating a different color for the first continuous area and the second continuous area specified by the determination unit" (remarks page 6). 
	Applicant submits that Teramura neither teaches nor suggests the features of “specif(ying) continuous areas adjacent to the division as a first continuous area and a second continuous area” and “perform(ing) a coloring by designating a different color for the first continuous area and the second continuous area specified by the determination unit” recited in the amended independent claims. 

In response, Examiner respectfully submits Applicant's arguments filed 06/17/2021 have been fully considered but they are not persuasive. Examiner respectfully submits that amended claims 1 and 2 are suggested or taught by the combination of Murayama, Yoshida, and Teramura. 
Regarding the features of “specif(ying) continuous areas adjacent to the division as a first continuous area and a second continuous area,” these features are taught by the combination of Yoshida and Teramura. Yoshida teaches, with respect to blood vessels (“may determine, as a blood vessel, a continuous area” Yoshida: [0352]), specifying continuous areas adjacent to the division ("obtain information defining a region in the determined area (for example, coordinates of pixels in the area, coordinates of pixels configuring a contour of the area, etc.)" Yoshida: [0352]). In Yoshida’s invention, the “contour of the area” represents a division of an organ or a vessel, as a contour is commonly known to be an outline bounding the shape or form of something. Thus, Yoshida’s teaching of defining a region, and specifically, coordinates of pixels configuring a contour of the area, reads on specifying a continuous area adjacent to a division. 
Further regarding the features of “specif(ying) continuous areas adjacent to the division as a first continuous area and a second continuous area,” Teramura teaches, also with respect to blood vessels (“blood vessel region” Teramura: [0079]), specifying continuous areas adjacent to the division as a first continuous area and a second continuous area (See Fig. 6 of Teramura). In Teramura’s Fig. 6, the continuous areas are specified (“extracts the blood vessel region V one by one from the blood vessel region image 84” Teramura: [0079]) adjacent to the division ([division is shown as the gap between blood vessel region V3 and blood vessel region V4)] as a first continuous area and a second continuous area ([represented by blood vessel region V3 and blood vessel region V4]). 
Regarding the features of “perform(ing) a coloring by designating a different color for the first continuous area and the second continuous area specified by the determination unit,” these features at least one of brightness, hue, or saturation is different" Teramura: [0089]). The assignment of different colors Teramura further discloses that by using this system where any combination of the brightness, hue, and/or saturation can be changed, “the number of colors that can be used becomes larger, [and] fine differences in shape feature amounts can be expressed in colors more easily” (Teramura: [0117]). 

Applicant further argues: 

Applicant submits that Teramura neither teaches nor suggests a technical concept of clearly distinguishing two continuous areas adjacent to the division. Applicant further submits that in Teramura, the color assignment unit assigns the same color for two continuous areas having the same feature amount, and in such cases, it is extremely difficult to determine whether a division exists in the region having the same color assigned or not. 

In response, Examiner respectfully submits that the concept of clearly distinguishing two continuous areas adjacent to a division is taught by the combination of Yoshida and Teramura, as Yoshida teaches specifying continuous areas adjacent to the division ("obtain information defining a region in the determined area (for example, coordinates of pixels in the area, coordinates of pixels configuring a contour of the area, etc.)" Yoshida: [0352]) and Teramura teaches specifying continuous areas adjacent to the division as a first continuous area and a second continuous area (Fig. 6 of Teramura). In Teramura’s Fig. 6, the continuous areas are specified (“extracts the blood vessel region V one by one from the blood vessel region image 84” Teramura: [0079]) adjacent to the division ([division is shown as the gap between blood vessel region V3 and blood vessel region V4)] as a first continuous area and a second continuous area ([represented by blood vessel region V3 and blood vessel region V4]). 
Regarding Applicant’s submission that in Teramura, the color assignment unit assigns the same color for two continuous areas having the same feature amount, and that it is difficult to determine whether a division exists in the region having the same color assigned or not, Examiner respectfully submits that Teramura does not disclose that the color assignment unit assigns the same color for two continuous areas having the same feature amount. While Teramura does disclose that the different numbers assigned to the colors indicate that the colors are based on the same color system, it is also made clear that “at least one of the brightness, hue, or saturation is different” (Teramura: [0089]). By adjusting the brightness, hue, and/or saturation, “fine differences in shape feature amounts can be expressed in colors more easily” (Teramura: [0117]). Teramura thus teaches that the color coding system ensures that “structures can be clearly distinguished from each other” (Teramura: [0138]). 
	Examiner respectfully submits that the combination of Murayama, Yoshida, and Teramura teach or suggest each and every element of the independent claims. 

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Miyamoto (US 2013/0294674 A1, hereinafter “Miyamoto”) discloses an image processing apparatus and method that “may calculate evaluation values in consideration of the continuity of pixels in addition to the number of pixels with pixel values within a predetermined range” (Miyamoto: [0038]). In this manner, “a region of blood vessels filled with a radiopaque dye can be thought as a region that is continuous” (Miyamoto: [0038]). 
Mashiach (US 2008/0260217 A1, hereinafter “Mashiach”) discloses a system and method for designating a boundary of a vessel in an image such that “when a cluster of pixels 300 has been defined that includes the pixels of a wall or boundary of a vessel, a tracing process may be performed on such cluster of pixels 300 to create a line or image element 302 that may represent a wall or boundary of a vessel” (Mashiach: [0035]). 
Maeda et al. (US 2009/0147999 A1, hereinafter “Maeda”) discloses an image processing system and method including a "display control section 260 [that] indicates the depth of the objects on the output section 180 by changing the contrast or the color, for example, of the blood vessel images 610 and 620," (Maeda: [0084]). This can be further demonstrated in Maeda's Fig. 6. This is beneficial because it "enables a doctor who is watching the output section 180 while performing surgery, for example, to clearly view images of the internal blood vessels that cannot be seen by the naked eye, and also enables the doctor to see information concerning the depth of the blood vessels" (Maeda: [0084]). 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720.  The examiner can normally be reached on Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SERKAN AKAR/Acting Supervisory Patent Examiner of Art Unit 3793